NOTE: This order is n0nprecedential.
United States Court of Appeals
for the FederaI Circuit
SARAH L. JONES
Petition.er,
V.
DEPARTMENT OF VETERANS AFFAIRS,
Resp0ndent.
2010-31-40
Petiti0n for review of the Merit SyStemS Pr0t<-action
B0ard in case no. PH0752100038-I-1.
ON MOTION
0 R D E R
Sarah L. Jones moves for leave to proceed in forma
pauperis
Upon consideration thereof
IT ls ORDEREo THAT:
The motion is granted

JONES V. VA
FoR THE CoURT
  9  /s/ J an H0rba1y
Date
cc: Sarah L. J0nes
S
Jeanne E. DavidSon, ESq.
J an H0rba1y
Clerk
FILED _
U.S. COURT 0F APPEALS FOR
`l`HE FEDERAL ClRCUIT
JUL 0 9 2010
1ANHonsmY
cans